11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Ex parte Jeramy Lee Baker,                  * Original Habeas Corpus Proceeding

No. 11-21-00118-CR                          * June 24, 2021

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered Jeramy Lee Baker’s Application for Writ of Habeas
Corpus and concludes that the Application for Writ of Habeas Corpus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the Application for Writ of Habeas Corpus is dismissed.